DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This final action is in response to applicant's amendment filing of 15 July 2022. Claim 4 is cancelled and Claims 1-3, 5-6 are pending and have been considered as follows.

Exampere’s Notes
	Some newly added (amended) claim limitations in the amendments filed 15 July 2022 are not underlined. For example, the new limitation of “a server device includes…” in claim 1 should be underlined. The text of any added subject matter must be shown by underlining the added text. 

Response to Arguments
	Applicant's amendments/arguments with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. 101 has been withdrawn.

	Applicant's amendments/arguments with respect to the rejection of claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-6 under 35 U.S.C. 112(b) has been withdrawn.

	Applicant’s amendments/arguments with respect to the claim interpretation under 35 U.S.C. § 112, sixth paragraph has been fully considered and are persuasive. Therefore, the claim interpretation has been withdrawn.
	
	Applicant’s amendments/arguments with respect to claim(s) 1-6 under 35 U.S.C 102 and/or 103 over Bradbury (GB2559371) have been fully considered but are moot because the new ground of rejection does not rely on any reference for any teaching or matter specifically challenged in the argument.

Claim objections
	Line 2 of claim 1 cites “a server device”. However, line 3 of claim 1, line 2 of claim 2, line 2 of 3, and line 2 of claim 5 recite “the server”. Therefore, “a server device” in line 2 of claim 1 should be “a server”.	
	Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, and 6 are rejected under 35 U.S.C. 103 as being obvious over by Bradbury (GB2559371A1) in view of Zhang (US 20200074065A1).
	
	Regarding claim1, Bradbury teaches a car wash judgment system (Abstract, the invention relates to a system (2) for detecting a status of a vehicle (1) for, for example, dirt or damage), comprising: 
	… an acquirer (Claim 1), 
	an image analyzer (Claims 1 and 4),
	 a storage unit (Page 3, lines 17-20, the image of the outer body of the respective vehicle can be compared with a reference image of the outer body of the vehicle, wherein the reference image shows the vehicle in a state 20 which can be defined as a “non-damaged” state),
	 a judgment unit (Claim 3), 
	an identification unit, and a car wash instruction unit, the system configured to:
	 acquire a captured image of a vehicle (Claim 1, system (2) for detecting a status of a vehicle (1, 13 to 15), the system (2) comprising at least one camera (3)); 
	analyze degree of dirt on the vehicle based on a vehicle image included in the captured image (Claims 1 and 4, the image processing unit (4) is adapted for determining that the 30 respective vehicle (1, 13 to 15) needs to be washed, if analyzing the image of the outer body (5) of the vehicle (1, 13 to 15) leads to the result that the outer body (5) of the vehicle (1, 13 to 15) is covered at least partially with dirt (6)); 
	judge whether or not the vehicle needs to be washed based on an analysis result from the image analyzer (Claim 3, the status of the respective vehicle (1, 13 to 15) includes, whether the vehicle (1, 13 to 15) needs to be washed), 
	extract vehicle identification information from the vehicle image (claim 1, Page 2 Line 31-page 3 Line 2, particular seeking for codes (e.g. a bar code or a OR code) or number plates), 
	storing vehicle identification information of an automated driving vehicle (Zhang, Page 3, lines 20-25, The reference image can be stored within a memory unit of the system according to the first aspect of the invention. Alternatively, the reference image can be stored within a memory unit which is communicatively connected to the system);
	 identify the automated driving vehicle by confirming that the vehicle identification information extracted at the image analyzer corresponds to vehicle identification information stored in the storage unit (Page 3, lines 17-20, the image of the outer body of the respective vehicle can be compared with a reference image of the outer body of the vehicle, wherein the reference image shows the vehicle in a state 20 which can be defined as a “non-damaged” state); and 
	transmit, when it is judged that the automated driving vehicle identified at the identification unit needs to be washed, an instruction signal for moving the automated driving vehicle to a car wash station (Page 4, lines 15-21, The vehicle can be driven to a cleaning station, to a maintenance station or to an inspection station based on the status of the vehicle by means of a driver of the vehicle in a manual driving mode or by means of an Advanced Driver Assistance System in an autonomous driving mode). 
	Bradbury does not explicitly teach but Zhang teaches the limitation of a server device ([0031]),  wherein the vehicle identification information includes vehicle type, vehicle color, a traveling direction of the vehicle, and position information of the vehicle (Zhang, [0052]- [0054] the vehicle 11 a may be identified by processing image data provided by the user device 16 to identify a model, color license plate number, vehicle exterior light patterns and/or frequencies, or other exterior attributes).
	Zhang teaches the processing of image information to identify various (specifics) characteristics of a vehicle in an image and so it would be obvious to include that in the system of Bradbury that also teaches image processing to identify a vehicle. Therefore, Zhang and Bradbury are both directed to image processing to identify a vehicle, and one of ordinary skill in the art would have found it obvious to come the system of Zhang, which identifies other/different/more specific characteristics of the vehicle in the image with the system of Bradbury, as the identification of different/more specific characteristics would allow for more accuracy in the identification of the vehicles. 

Regarding claim 6, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 6, with claim 1 being drawn to a system, claim 6 being drawn to a corresponding method. 
	
	Regarding claim 2, Bradbury teaches wherein the system is further configured to acquire a first captured image captured by a vehicle-mounted camera (Claim 1, at least cone camera (3) is adapted for being mounted on a first vehicle (1, 13) such that the at least one camera (3) can capture an image of the outer body (5) of the first vehicle (1, 13); camera 3 in vehicle 14 in Fig. 3), and 
	analyzes the degree of dirt on the  vehicle based on the vehicle image included in the first captured image (Claim 4, the image processing unit (4) is adapted for determining that the respective vehicle (1, 13 to 15) needs to be washed, if analyzing the image of the outer body (5) of the vehicle (1, 13 to 15) leads to the result that the outer body (5) of the vehicle (1, 13 to 15) is covered at least partially with dirt (6) ).
	Bradbury does not explicitly teach but Zhang teaches the limitation of a server device ([0031]). Zhang teaches the processing of image information to identify various (specifics) characteristics of a vehicle in an image and so it would be obvious to include that in the system of Bradbury that also teaches image processing to identify a vehicle. Therefore, Zhang and Bradbury are both directed to image processing to identify a vehicle, and one of ordinary skill in the art would have found it obvious to come the system of Zhang, which identifies other/different/more specific characteristics of the vehicle in the image with the system of Bradbury, as the identification of different/more specific characteristics would allow for more accuracy in the identification of the vehicles. 

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over by Bradbury (GB2559371A1) in view of Zhang (US 20200074065A1) and further in view of Friederich (US20190184946A1).
	
	Regarding claim 3, Bradbury as modified by Zhang does not explicitly teach but Friederich teaches the specific limitations of the server is further configured to acquire a second captured image captured by a mounted camera mounted on an object other than a vehicle (Claim 1, The detection device 60 can comprise a multiplicity of sensor elements 62. The sensor elements 62 are preferably arranged in a manner spatially distributed over the area 14; [0133] the sensor elements 62 are configured as cameras), and analyze the degree of dirt on a vehicle based on a vehicle image included in the second captured image ([0138] The control device 50 can estimate the cleaning need for a specific vehicle 16 on the basis of the images and can establish a vehicle cleaning instruction; Claim 22, The cleaning need is determinable by the control device depending on… actual dirty state…).
	 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle care system based on vehicle image processing, as taught by Bradbury as modified by Zhang, using a non-vehicle mounted camera to catch a vehicle image, as taught by Friederich, as Bradbury, Zhang, Friederich are directed to vehicle image processing  (same field of endeavor), and one of ordinary skill in the art would have recognized using a non-vehicle mounted camera to catch a vehicle image and predictably applied it to carry out vehicle care efficiently ([0010], Friederich) in the vehicle care system of Bradbury as modified by Zhang.

	Regarding claim 5, while Bradbury as modified by Zhang teaches wherein the automated driving vehicle is used for car sharing (Zhang, [0033] to identify and authenticate the vehicle 11a intending to provide the ride to the user through the ride sharing and/or taxi service), Bradbury as modified by Zhang does not explicitly teach but Friederich teaches the specific limitations of the judgment unit judges whether or not the automated driving vehicle needs to be washed before use of the automated driving vehicle is started ([0139] The cleaning need can also be determinable automatically by the control device 50; [0109]), and 
	when it is judged that the automated driving vehicle needs to be washed, the car wash instruction unit transmits an instruction signal for moving the automated driving vehicle to a car wash station before use of the automated driving vehicle is started ([0139]The cleaning need can also be determinable automatically by the control device 50 on the basis of at least one of the following further pieces of information… in the case of rental vehicles, …, next scheduled rental duration, last or next vehicle renter, status of the last or next vehicle renter as preferred or less preferred customer).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle care system based on vehicle image processing, as taught by Bradbury as modified by Zhang, using a non-vehicle mounted camera to catch a vehicle image, as taught by Friederich, as Bradbury, Zhang, Friederich are directed to vehicle image processing  (same field of endeavor), and one of ordinary skill in the art would have recognized using a non-vehicle mounted camera to catch a vehicle image and predictably applied it to carry out vehicle care efficiently ([0010], Friederich) in the vehicle care system of Bradbury as modified by Zhang.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/JINGLI WANG/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666